Title: Circular to the Brigade Commanders, 20 May 1777
From: Washington, George
To: Brigade Commanders



Sir
Head Quarters Morris Town May 20th 1777.

You are desired, immediately upon the receipt hereof, to draw together the men of the Regiments assigned to your Brigade. As soon as they are assembled; you are to call for exact returns from the Colonels

or commanding officers, obliging them to render a particular account of the officers and Men who are absent. If they are well, let them specify where they are and upon what service. If they are sick, at what Hospital, because by comparing the return of Sick absent, with the returns that are made to me by the Director General from all the different Hospitals, I can detect them, if they are not right. I very much suspect, that a great deal of pay is drawn for sick Absent who do not exist. You will please to comply strictly and expeditiously with the General order of this day, respecting settling the ranks of the Officers of your Brigade. I am &ca

G. Washington

